Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En su sentencia en el caso de autos, la mayoría del Tribunal determina, inter alia, que no surge del pacto de Re-levo Total de Responsabilidad Civil y Penal y Acuerdo so-bre Confidencialidad en cuestión que el codemandado Carlos Mercado se haya obligado a responder solidaria-mente por la cantidad de dinero pactada en el relevo referido. Esta determinación de la mayoría del Tribunal me parece contraria a lo que surge de los hechos del caso y del derecho aplicable.
La norma que prevalece en nuestra jurisdicción sobre el particular es que lo que determina si una obligación ha sido garantizada solidariamente por unos codeudores es el lenguaje de los documentos y las circunstancias que rodeen la transacción. Mansiones P. Gardens, Inc. v. Scotiabank, 114 D.P.R. 513, 520 (1983). En el caso de autos, la aplica-ción de esa norma conduce necesariamente a la conclusión *344de que en efecto aquí se pactó la solidaridad de los codeudores.
Tómese, en primer lugar, el documento de relevo en cues-tión que fue suscrito tanto por K-mart como por Carlos Mercado como codemandados en el caso de autos junto con la demandante. Dicho documento expresamente señala que
... los demandados mencionados ... pueden ser responsables a la RELEVANTE [la demandante] de manera solidaria .... (Enfasis suplido y en el original.)
A este hecho tan contundente, de una disposición ex-presa de solidaridad, hay que añadir la ponderación de las circunstancias en torno a las cuales giró la transacción que son afines a la referida disposición de solidaridad. El pleito en cuestión lo instó la demandante por hostigamiento sexual y despido injustificado en contra de su patrono Kmart y del gerente de la tienda K-mart donde ocurrieron los hechos, Carlos Mercado. Como el patrono es un ente corporativo —y por ende, una ficción jurídica— las actua-ciones concretas y materiales que estaban en cuestión eran precisamente las de Mercado, quien era parte integral de la acción y no un mero apéndice o parte meramente formal de ésta. De resultar exitosa la acción en su contra, Mercado era responsable por sí solo por todos los daños reclamados por la demandante, como también lo hubiera sido K-mart. Es decir, el monto de responsabilidad de Mercado no era menor que el del codemandado K-mart sino igual, sobre todo en vista de lo que hemos resuelto ya sobre la respon-sabilidad de los supervisores, administradores y agentes en casos de hostigamiento sexual. Véase Rosario v. Dist. Kikuet, Inc., 151 D.P.R. 634 (2000). Esta igualdad de los codemandados en cuanto a su responsabilidad por la tota-lidad de los daños es un elemento de las circunstancias del caso que evidentemente apunta a la existencia de una res-ponsabilidad solidaria. Véase Torres v. A.F.F., 94 D.P.R. 314, 318 (1967).
Debe tenerse en cuenta, además, que cuando Mercado *345suscribió el acuerdo de relevo, lo hizo evidentemente por el gran beneficio que habría de recibir a cambio. En nuestra jurisdicción prevalece el principio de nulla obligatio est sine causa (los contratos sin causa no producen efecto alguno). Art. 1227 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3432. El acuerdo de relevo en el caso de autos era evidentemente de naturaleza onerosa. A la demandan-te-relevante tenía que pagársele la cantidad acordada en el relevo y, lógicamente, la obligación de hacer tal pago recaía por igual sobre cualquiera de los dos que se beneficiaban por igual del relevo en cuestión, que lo suscribieron ambos. Mercado estaba tan obligado a hacer el pago acordado como lo estaba K-mart. De otro modo, el acuerdo de relevo en cuestión era inexistente o inoficioso por carecer de uno de sus elementos constitutivos. Art. 1213 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3391. Véanse: Logia Caballeros del Plata v. García, 63 D.P.R. 291 (1944); González Rodríguez v. Fumero, 38 D.P.R. 556 (1928). En tal caso, Mercado no hubiese quedado relevado de modo alguno de las consecuencias del pleito incoado en su contra.
Lo más lógico, sin embargo, es concluir que sí hubo un acuerdo de relevo válido, conforme al cual K-mart, o en su defecto Mercado, estaban obligados a pagarle a la deman-dante la cantidad acordada en el contrato de relevo en cuestión. No es necesario que la obligación de Mercado se hubiera expresado literalmente en el acuerdo de relevo. Esta obligación existía, indudablemente, en virtud de lo dispuesto por los Arts. 1210 y 1229 del Código Civil de Puerto Rico, que disponen, respectivamente:
Los contratos se perfeccionan por el mero consentimiento, y desde entonces obligan, no sólo al cumplimiento de lo expresa-mente pactado, sino también a todas las consecuencias que según su naturaleza sean conformes a la buena fe, al uso y a la ley. 31 L.P.R.A. sec. 3375.
Aunque la causa no se exprese en el contrato, se presume que existe y que es lícita mientras el deudor no pruebe lo contrario. 31 L.P.R.A. sec. 3434.
*346El tribunal ciertamente tiene la autoridad y los funda-mentos suficientes para determinar que el acuerdo de re-levo que aquí nos concierne aparejaba tácitamente la obli-gación de Mercado de hacer el pago pactado, como quid prod quod del relevo otorgado, sobre todo en virtud del principio de la reciprocidad de las prestaciones contractuales. Véanse: De Jesús González v. A.C., 148 D.P.R. 255, 267 (1999); Levy v. Aut. Edif. Públicos, 135 D.P.R. 382, 395 (1994); Util. Cons. Servs. v. Mun. de San Juan, 115 D.P.R. 88 (1984).
Como la mayoría del Tribunal opta por otra ruta deciso-ria, que considero innecesaria y, además, onerosa para la recurrida, yo disiento.